In re Gaspard, Shawn James; — Defendants); applying for supervisory and/or remedial writs; Parish of Lafayette, 15th Judicial District Court, Div. “J”, No. 92-CR64085; to the Court of Appeal, Third Circuit, No. CR95 1643.
Granted. The ruling of the admissibility of relator’s statement is vacated and this case is remanded to the district court for retrial of the motion to suppress. See State v. Stevenson, 374 So.2d 1189, 1191; State v. Simmons, 328 So.2d 149, 153 (La.1976). The state shall have the opportunity to rebut, if it can, relator’s allegations with regard to the manner in *1101which he was detained in the hours before he made his statement. The district court shall rule anew on the voluntariness of relator’s statement in light of any additional testimony and with specific reference to the pre-inter-rogation circumstances of relator’s custodial detention. Relator may seek review in the court of appeal of any adverse ruling.
BLEICH, J., would deny the application.
JOHNSON, J. not on panel.